EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Nicholas J. Zepnick on 12 January 2022.

The application has been amended as follows: 
Claim 1. A military vehicle comprising: 
a passenger capsule having a frame rail-less monocoque hull structure; 
a front module coupled to a front end of the passenger capsule, the front module including: 
a first longitudinal frame member coupled to the front end of the passenger capsule proximate a first side thereof; 
a second longitudinal frame member coupled to the front end of the passenger capsule proximate an opposing second side thereof; 
an underbody support structure coupled to the front end of the passenger capsule, the first longitudinal frame member, and the second longitudinal frame member, the underbody support structure positioned beneath the first longitudinal frame member and the second longitudinal frame member; and 
a front differential that is a front structural component of the front module; [[and]] 
a rear module coupled to a rear end of the passenger capsule, the rear module including a transaxle that is a rear structural component of the rear module[[.]]; and
an engine, wherein the front differential defines an engine mount to which the engine is mounted.
Claim 8 is cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN BECK whose telephone number is (571)272-6212. The examiner can normally be reached Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN BECK
Primary Examiner
Art Unit 3614



/KAREN BECK/Primary Examiner, Art Unit 3614